Exhibit 10.1

Execution Version

 

Name of Executive:    J. Per Brodin Position:    Executive Vice President, Chief
Financial Officer and Treasurer Fiscal Year 2021 Base Salary:    $350,000
Effective Date:    October 19, 2020 Pre-Change of Control Severance Multiplier
is:    1x Post-Change of Control Severance Multiplier is:        2x

EXECUTIVE EMPLOYMENT

AND SEVERANCE AGREEMENT

This Executive Employment Agreement (“Agreement”) is between the executive named
above (“Executive”) and Orion Energy Systems, Inc. (“Orion” or the “Company”)
effective as of the effective date set forth above (“Effective Date”).

WHEREAS, Orion desires to employ Executive (by itself or through one of its
affiliates, and “Orion” shall be deemed to include any such affiliate, if
applicable, when used herein), and Executive desires to be employed by Orion
under the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the parties agree as
follows:

1.    Effective Date; Term. This Agreement shall become effective on the
Effective Date and continue until terminated as set forth in Section 4 hereof.
Termination of this Agreement will not affect the rights or obligations of the
parties hereunder arising out of, or relating to circumstances occurring prior
to the termination of this Agreement, which rights and obligations will survive
the termination of this Agreement.

2.    Definitions. For purposes of this Agreement, the following terms shall
have the meanings ascribed to them:

(a)    “Accrued Benefits” shall mean, as of the Termination Date, the sum of:
(i) Executive’s Base Salary earned but not paid for the time period ending with
the Termination Date; (ii) any other earned but unpaid amounts as of the
Termination Date, and (iii) any other payments or benefits to be provided to
Executive by Orion pursuant to any employee benefit plans or arrangements
adopted by Orion, to the extent such amounts are due from Orion.

(b)    “Base Salary” shall mean the Executive’s annual base salary with Orion as
in effect from time to time beginning, with the initial fiscal year 2021 base
salary set forth above.



--------------------------------------------------------------------------------

(c)    “Board” shall mean the board of directors of Orion or a committee of such
Board authorized to act on its behalf in certain circumstances, including the
Compensation Committee of the Board.

(d)    “Cause” shall mean a good faith finding by Orion that Executive has
(i) failed, neglected, or refused to perform his employment duties from time to
time assigned to him (other than due to death or Disability); (ii) committed any
willful, intentional, or grossly negligent act having the effect of injuring the
interest, business, or reputation of Orion; (iii) violated or failed to comply
in any material respect with Orion’s published rules, regulations, or policies,
as in effect or amended from time to time; (iv) committed an act constituting a
felony or misdemeanor involving moral turpitude, fraud, theft, or dishonesty;
(v) misappropriated or embezzled any property of Orion (whether or not such act
constitutes a felony or misdemeanor); or (vi) breached any material provision of
this Agreement or any other applicable confidentiality, non-compete,
non-solicit, general release, covenant not-to-sue, equity award agreement, or
other agreement with Orion.

(e)    “Change of Control” shall mean and be limited to the occurrence of any of
the following:

(i)    the acquisition by any “person” (as such term is used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) Orion or any of its subsidiaries, (B) a trustee or other fiduciary holding
securities under any employee benefit plan of Orion or any of its subsidiaries,
or (C) an underwriter temporarily holding securities pursuant to an offering of
such securities, of the beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended) directly or
indirectly, of securities of Orion by reason of having acquired such securities
during the twelve month period ending on the date of the most recent acquisition
representing 20% or more of the then outstanding shares of the common stock of
Orion, or the combined voting power of Orion’s then outstanding securities
entitled to vote generally in the election of directors (the “Company Voting
Stock”); or

(ii)    the majority of members of Orion’s Board is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the members of Orion’s Board before the date of the appointment or
election; or

(iii)    the consummation of a merger, consolidation, reorganization or share
exchange of Orion with any other corporation or the issuance of Company Voting
Stock in connection with a merger, consolidation, reorganization or share
exchange of Orion which requires approval of the shareholders of Orion, other
than (A) a merger, consolidation, reorganization or share exchange which would
result in the Company Voting Stock outstanding immediately prior to such merger,
consolidation, reorganization or share exchange continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least fifty percent (50%) of the
Company Voting Stock or such surviving entity or any parent thereof outstanding

 

2



--------------------------------------------------------------------------------

immediately after such merger, consolidation, reorganization or share exchange,
or (B) a merger, consolidation or share exchange effected to implement a
recapitalization of Orion (or similar transaction) in which no “person” (defined
above) is or becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of Orion (not including in the securities beneficially
owned by such “person” (defined above) any securities acquired directly from
Orion or its affiliates (within the meaning of Rule 12b-2 promulgated under the
Securities Exchange Act of 1934, as amended) pursuant to the express
authorization by the Board that refers to this exception) representing twenty
percent (20%) or more of either the then outstanding shares of common stock of
Orion or the Company Voting Stock; or

(iv)    the consummation of a plan of complete liquidation or dissolution of
Orion or a sale or disposition by Orion of all or substantially all of Orion’s
assets (in one transaction or a series of related transactions within any period
of 24 consecutive months), in each case, which requires approval of the
shareholders of Orion, other than a sale or disposition by Orion of all or
substantially all of Orion’s assets to an entity at least seventy-five percent
(75%) of the combined voting power of the outstanding voting securities of which
are owned by “persons” (defined above) in substantially the same proportions as
their ownership of Orion immediately prior to such sale.

Notwithstanding the foregoing, no “Change of Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of Orion immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in Orion, an entity that owns all or substantially all of the assets
or Company Voting Stock of Orion immediately following such transaction or
series of transactions.

(f)    “COBRA” shall mean the provisions of Code Section 4980B.

(g)    “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by rules and regulations issued pursuant thereto, including any
successor provisions thereto.

(h)    “Competing Product” means any product or service which is sold or
provided in competition with a product or service: (A) that Orion has sold or
provided at any time during the twelve (12) months immediately preceding the
Termination Date or (B) that was designed, developed, tested, distributed,
marketed, provided or produced by Orion at any time during the twelve
(12) months immediately preceding the Termination Date.

(i)    “Disability” shall mean a total and permanent mental or physical
disability precluding Executive from performing the material and substantial
duties of his employment for 180 days during any twelve (12)-month period. For
purposes of this Agreement, the Executive shall be deemed totally and
permanently disabled at the end of such 180th day and which makes Executive
eligible to receive benefits under Orion’s long-term disability plan.

 

3



--------------------------------------------------------------------------------

(j)    “Good Reason” shall mean the occurrence of any of the following without
the consent of Executive: (i) a material diminution in the Executive’s Base
Salary; (ii) a material change in Orion’s current headquarters located in
Manitowoc, Wisconsin; (iii) a material diminution in the Executive’s duties,
authority or responsibilities; or (iv) a material breach by Orion of any
provisions of this Agreement or any equity award agreement with Orion to which
the Executive is a party.

(k)    “Key Employee” means any person who at the Termination Date is employed
or engaged by Orion and with whom Executive has had material contact in the
course of employment during the twelve (12) months immediately preceding the
Termination Date, and (i) is a manager, officer or director of Orion; (ii) is in
possession of Confidential Information and/or Trade Secrets of Orion; and/or
(iii) is directly managed by or reports to Executive as of, or at any time prior
to, the Termination Date.

(l)    “Restricted Customer” means a customer of Orion during the twelve
(12)-month period immediately preceding the Termination Date.

(m)    “Restricted Territory” means Territories (as the term “Territory” is
defined below) in which Orion has sold or provided products or services during
the twelve (12)-month period immediately preceding the Termination Date.
Notwithstanding the foregoing, the term Restricted Territory is limited to
Territories in which Orion has sold or provided in excess of one hundred
thousand dollars (US $100,000) in the aggregate worth of products or services in
the twelve (12)-month period immediately preceding the Termination Date.

(n)    “Retirement Time” shall mean the date on which Orion’s current Executive
Vice President, Chief Financial Officer and Treasurer, William T. Hull,
effectively retires.

(o)    “Separation from Service” shall have the meaning set forth in Code
Section 409A and the related Treasury Regulations; provided, that for this
purpose, a “separation from service” is deemed to occur on the date that Orion
and Executive reasonably anticipate that the level of bona fide services
Executive would perform after that date (whether as an employee or independent
contractor) would permanently decrease to no more than 50% of the average level
of bona fide services provided in the immediately preceding thirty-six
(36) months.

(p)    “Services” means sales, financial, supervisory, management, engineering,
scientific or any other services of the type performed for Orion by Executive
(or one or more Orion executives managed, supervised or directed by Executive)
during the final twenty-four (24) months preceding the Termination Date, but
shall not include clerical, menial or manual labor.

 

4



--------------------------------------------------------------------------------

(q)    “Severance Payment” shall mean the Executive’s Base Salary at the time of
the Termination Date plus the average of the annual bonuses earned by the
Executive with respect to each of the three completed fiscal years of Orion
preceding the fiscal year in which the Termination Date occurs (or such lesser
number of fiscal years for which the Executive was employed by Orion, with any
partial year’s bonus being annualized with respect to such fiscal year)
multiplied by the severance multiplier set forth above; provided that if
Executive’s Termination Date occurs on or following a Change of Control, the
multiplier described above shall be increased to the post-Change of Control
severance multiplier set forth above and any reduction in Executive’s Base
Salary since the date of the Change of Control shall be ignored.

(r)    “Strategic Customer” means a customer of Orion that has purchased a
product or service from the Orion during the twelve (12)-month period
immediately preceding the Termination Date, but is limited to individuals or
entities concerning which Executive learned, created, or reviewed Confidential
Information or Trade Secrets on behalf of Orion during the twelve (12)-month
period preceding the Termination Date.

(s)    “Termination Date” shall mean the effective date of the termination of
Executive’s Employment, as further described in Section 4.

(t)    “Territory” means a state within the United States, the District of
Columbia, a territory of the United States, and/or a foreign nation.

(u)     “Third Party Confidential Information” means information received by
Orion from others that Orion has an obligation to treat as confidential.

(v)    “Trade Secret” means a Trade Secret as that term is defined under Wis.
Stat. § 134.90, or its successor provision.

3.    Employment of Executive.

(a)    Position.

(i)    Until the Retirement Time, Executive shall serve in a full-time capacity
as Orion’s Executive Vice President or in any other position and/or with such
other duties as determined from time to time or at any time by Orion. Commencing
immediately on and after the Retirement Time, Executive shall also serve in a
full-time capacity as Orion’s Chief Financial Officer, Treasurer and Chief
Accounting Officer. Executive may perform Executive’s duties remotely to the
extent approved by Orion’s Chief Executive Officer.

(ii)    Executive will devote Executive’s full business time and best efforts to
the performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of Orion; provided that nothing
herein shall preclude Executive, subject to the prior approval of Orion, from
accepting appointment to or continuing to serve on any board of directors or
trustees of any non-profit organization or any charitable organization or no
more than one (1) for-profit entity; further provided in each case, and in the
aggregate, that such activities do not materially conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 7.

 

5



--------------------------------------------------------------------------------

(b)    Base Salary. Orion shall pay Executive a Base Salary at the initial
annual rate set forth above, payable in regular installments in accordance with
Orion’s usual payroll practices. Executive shall be entitled to such increases
in Executive’s Base Salary, if any, as may be determined from time to time by
Orion.

(c)    Cash Bonus Incentives. Executive shall be entitled to participate in such
annual and/or long-term cash incentive compensation plans and programs of Orion
as are generally provided to the senior executives of Orion, as determined by
the Board in its discretion. Any cash bonuses payable to Executive will be paid
at the time Orion normally pays such bonuses to its senior executives and will
be subject to the terms and conditions of the applicable cash incentive
compensation plans and programs, as determined by the Board in its discretion.

(d)    Equity Compensation. Executive shall be eligible to receive equity
compensation awards (which may consist of restricted stock or other types of
equity awards), as determined by the Board in its discretion pursuant to Orion’s
equity compensation plans and programs in effect from time to time. These awards
shall be granted in the discretion of the Board, and shall include such terms
and conditions, including performance objectives, as the Board deems
appropriate.

(e)    Employee Benefits. Executive shall be entitled to participate in Orion’s
other employee benefit plans as in effect from time to time on the same basis as
those benefits are generally made available to other senior executives of Orion.

(f)    Business Expenses. Executive shall have a right to be reimbursed for
Executive’s reasonable and appropriate business expenses which Executive
actually incurs in connection with the performance of Executive’s duties and
responsibilities under this Agreement in accordance with Orion’s expense
reimbursement policies and procedures for its senior executives, subject to
Orion’s reasonable requirements with respect to reporting and documentation of
such expenses

(g)    Other Perquisites. Executive shall be entitled to receive the other
benefits and perquisites set forth in Exhibit A.

All payments and benefits under this Section 3 shall be subject to payroll tax
and other withholdings in accordance with Orion’s standard payroll practices and
applicable law.

4.    Termination of Employment. A Termination Date shall occur as follows:

(a)    Executive’s employment will terminate upon Executive’s death.

(b)    If Executive suffers a Disability, and if within thirty (30) days after
Orion notifies the Executive in writing that it intends to terminate Executive’s
employment because of such Disability, then Executive shall not have returned to
the performance of Executive’s duties hereunder on a full-time basis, then Orion
may terminate Executive’s employment, effective immediately following the end of
such thirty (30)-day period.

 

6



--------------------------------------------------------------------------------

(c)    Orion may terminate Executive’s employment with or without Cause (other
than as a result of Disability by providing written notice to Executive of such
termination, provided however, if Orion terminates Executive’s employment for
Cause, then such written notice shall indicate in reasonable detail the facts
and circumstances alleged to provide a basis for such termination for Cause. If
the termination is without Cause, Executive’s employment will terminate on the
date specified in the written notice of termination. If the termination is for
Cause, the Executive shall have thirty (30) days from the date the written
notice is provided, or such longer period as Orion may determine to be
appropriate, to cure any conduct or act, if curable (as determined by Orion),
alleged to provide grounds for termination of Executive’s employment for Cause.
If the alleged conduct or act constituting Cause is not curable (as determined
by Orion), Executive’s employment will terminate on the date specified in the
written notice of termination. If the alleged conduct or act constituting Cause
is curable (as determined by Orion), but Executive does not cure such conduct or
act within the specified time period, Executive’s employment will terminate on
the date immediately following the end of the cure period. Notwithstanding the
foregoing, a determination of Cause shall only be made in good faith by Orion,
and after a Change of Control, Orion’s successor, which may terminate Executive
for Cause only after providing Executive (i) written notice as set forth above,
(ii) the opportunity to appear before the Board and provide rebuttal to such
proposed termination, and (iii) written notice following such appearance
confirming such termination. Unless otherwise directed by Orion, from and after
the date of the written notice of proposed termination, Executive shall be
relieved of his duties and responsibilities and shall be considered to be on a
paid leave of absence pending any final action by Orion or the successor
confirming such proposed termination.

(d)    Executive may terminate his employment with or without Good Reason by
providing written notice of termination to Orion that indicates in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination. If Executive is alleging a termination for Good Reason, Executive
must provide written notice to Orion of the existence of the condition
constituting Good Reason within ninety (90) days of the initial existence of
such condition, and Orion must have a period of at least thirty (30) days
following receipt of such notice to cure such condition. If such condition is
not cured by Orion within such thirty (30)-day period, Executive’s termination
of employment from Orion shall be effective on the date immediately following
the end of such cure period.

5.    Payments upon Termination.

(a)    Entitlement to Severance. Subject to the other terms and conditions of
this Agreement, Executive shall be entitled to the Accrued Benefits, and to the
Severance Payment described in subsection (c), in either of the following
circumstances while this Agreement is in effect:

(i)    Executive’s employment is terminated by Orion without Cause, except in
the case of death or Disability; or

(ii)    Executive terminates his employment with Orion for Good Reason.

 

7



--------------------------------------------------------------------------------

If Executive dies after receiving a notice by Orion that Executive is being
terminated without Cause, or after providing notice of termination for Good
Reason, the Executive’s estate, heirs and beneficiaries shall be entitled to the
Accrued Benefits and the Severance Payment described in subsection (c) at the
same time such amounts would have been paid or benefits provided to Executive
had he lived.

(b)    General Release Requirement. Executive will not be eligible to receive
any payments or benefits under Section 5(c) until (i) Executive executes a
general release of all claims arising out of his employment with, and
termination of employment from, Orion in the form proscribed by and acceptable
to Orion (“General Release”); and (ii) the revocation period specified in such
General Release expires without such Executive exercising his right of
revocation as set forth in the General Release.

(c)    Severance Payment; Timing and Form of Severance Payment. Subject to
Section 5(b) and the limitations imposed by Section 6, in lieu of any severance
pay or benefits under any Orion severance pay plans, programs or policies, if
Executive is entitled to severance benefits, then:

(i)    Orion shall pay Executive the Severance Payment (plus an amount equal to
the Executive’s annual target cash bonus opportunity as established by the Board
for the fiscal year in which Separation from Service occurs, multiplied by a
fraction, the numerator of which is the number of days that have elapsed in the
fiscal year to the date of Separation from Service and the denominator is 365)
on a ratable basis each month over the eighteen (18)-month period following the
Termination Date, or if later, the date on which the General Release is no
longer revocable, or if later, the date on which the amount payable under
Section 6 is determined;

(ii)    Executive shall be entitled to receive premiums from Orion for COBRA
continuation coverage for the length of such coverage at the same rate as is
being charged to active employees for similar coverage; and

(iii)    The vesting of Executive’s then unvested equity awards from the Company
at the date of the Executive’s Separation from Service shall be automatically
accelerated and such unvested equity awards shall be deemed to be fully vested
as of the date of Executive’s Separation from Service, but only to the extent
such equity awards would have otherwise vested within the twenty-four (24)-month
period from the date of Executive’s Separation of Service if the Executive had
continued in the employment of the Company through said vesting date(s).

 

All Severance Payments and other payments and benefits under this Section 5
shall be subject to payroll taxes and other withholdings in accordance with
Orion’s standard payroll practices and applicable law.

(d)    Other Termination of Employment. If Executive’s employment terminates for
any reason other than those described in subsection (a), Executive (or
Executive’s estate in the event of his death), shall be entitled to receive only
the Accrued Benefits. Executive must be terminated for Cause pursuant to and in
accordance with Section 4(c) of this Agreement in order for the consequences of
such a Cause termination to apply to Executive under any equity award agreement
with Orion to which Executive is then a party. Orion’s obligations under this
Section 5 shall survive the termination of this Agreement.

 

8



--------------------------------------------------------------------------------

6.    Limitations on Severance Payments and Benefits. Notwithstanding any other
provision of this Agreement, if any portion of the Severance Payment or any
other payment under this Agreement, or under any other agreement with or plan of
Orion (in the aggregate “Total Payments”), would constitute an “excess parachute
payment,” then the Total Payments to be made to Executive shall be reduced such
that the value of the aggregate Total Payments that Executive is entitled to
receive shall be One Dollar ($1) less than the maximum amount which Executive
may receive without becoming subject to the tax imposed by Code Section 4999 or
which Orion may pay without loss of deduction under Code Section 280G(a);
provided that the foregoing reduction in the amount of Total Payments shall not
apply if the After-Tax Value to Executive of the Total Payments prior to
reduction in accordance herewith is greater than the After-Tax Value to
Executive of the Total Payments are reduced in accordance herewith. For purposes
of this Agreement, the terms “excess parachute payment” and “parachute payments”
shall have the meanings assigned to them in Code Section 280G, and such
“parachute payments” shall be valued as provided therein.

Within twenty (20) business days following delivery of the notice of termination
or notice by Orion to Executive of its belief that there is a payment or benefit
due Executive that will result in an excess parachute payment as defined in Code
Section 280G, Executive and Orion, at Orion’s expense, shall obtain the opinion
(which need not be unqualified) of nationally recognized tax counsel selected by
Orion’s independent auditors and acceptable to Executive in Executive’s sole
discretion, which opinion sets forth: (A) the amount of the Executive’s
“annualized includible compensation for the base period” as defined in Code
Section 280G(d)(1), (B) the amount and present value of Total Payments, (C) the
amount and present value of any excess parachute payments without regard to the
limitations of this Section 6, (D) the After-Tax Value of the Total Payments if
the reduction in Total Payments contemplated under this Section 6 did not apply,
and (E) the After-Tax Value of the Total Payments taking into account the
reduction in Total Payments contemplated under this Section 6. For purposes of
determining the “After-Tax Value” of Total Payments, (I) Executive shall be
deemed to pay federal income taxes and employment taxes at the highest marginal
rate of federal income and employment taxation in the calendar year in which the
Severance Payment is to be made and state and local income taxes at the highest
marginal rates of taxation in the state and locality of Executive’s domicile for
income tax purposes on the date the Severance Payment is to be made, net of the
maximum reduction in federal income taxes that may be obtained from deduction of
such state and local taxes, and (II) a reasonable compensation analysis and
valuation will be performed, to the extent it would increase the Executive’s
After-Tax Value of Total Payments, of the value of the Executive’s restrictive
covenants under Section 8 hereof (and any other restrictive covenants applicable
to the Executive). Such opinion shall be dated as of the Termination Date and
addressed to Orion and Executive and shall be binding upon Orion and Executive
and upon which Orion and Executive may fully rely. If such opinion determines
that there would be an excess parachute payment and that the After-Tax Value of
the Total Payments taking into account the reduction contemplated under this
Section is greater than the After-Tax Value of the Total Payments if the
reduction in Total Payments contemplated under this Section did not apply, then
the Severance Payment hereunder or any other payment determined by such

 

9



--------------------------------------------------------------------------------

counsel to be includible in Total Payments shall be reduced or eliminated as
specified by Executive in writing delivered to Orion within five (5) business
days of Executive’s receipt of such opinion or, if Executive fails to so notify
Orion, then as Orion shall reasonably determine, so that under the bases of
calculations set forth in such opinion there will be no excess parachute
payment. If such legal counsel so requests in connection with the opinion
required by this Section, Executive and Orion shall obtain, at Orion’s expense,
and the legal counsel may rely on in providing the opinion, the advice of a firm
of recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by Executive. Notwithstanding the foregoing,
the provisions of this Section 6, including the calculations, notices and
opinions provided for herein, shall be based upon the conclusive presumption
that the following are reasonable: (1) the compensation and benefits provided
for in Section 3 and (2) any other compensation, including but not limited to
the Accrued Benefits earned prior to the date of Executive’s Separation from
Service by the Executive pursuant to the Company’s compensation programs if such
payments would have been made in the future in any event, even though the timing
of such payment is triggered by the Change of Control or the Executive’s
Separation from Service.

7.    Covenants by Executive.

(a)    Nondisclosure of Third Party Confidential Information. During Executive’s
employment with Orion and after the Termination Date, Executive shall not use or
disclose Third Party Confidential Information for as long as the relevant third
party has required Orion to maintain its confidentiality, or for so long as
required by applicable law, whichever period is longer. This prohibition does
not prohibit Executive’s use of general skills and know-how acquired during and
prior to employment by Orion, as long as such use does not involve the use or
disclosure of Third Party Confidential Information. This prohibition also does
not prohibit the description by Executive of Executive’s employment history and
duties, for work search or other purposes, as long as such use does not involve
the use or disclosure of Third Party Confidential Information.

(b)    Nondisclosure of Trade Secrets. During Executive’s employment with Orion
and after the Termination Date, Executive shall not use or disclose Orion’s
Trade Secrets so long as they remain Trade Secrets. Nothing in this Agreement
shall limit either Executive’s statutory and other duties not to use or disclose
Orion’s Trade Secrets, or Orion’s remedies in the event Executive uses or
discloses Orion’s Trade Secrets.

(c)    Obligations Not to Disclose or Use Confidential Information. Except as
set forth herein or as expressly authorized in writing on behalf of Orion,
Executive agrees that while Executive is employed by Orion and during the two
(2)-year period commencing at the Termination Date, Executive will not use or
disclose (except in discharging Executive’s job duties with Orion) any
Confidential Information, whether such Confidential Information is in
Executive’s memory or it is set forth electronically, in writing or other form.
This prohibition does not prohibit Executive’s disclosure of information after
it ceases to meet the definition of “Confidential Information,” or Executive’s
use of general skills and know-how acquired during and prior to employment by
Orion, so long as such use does not involve the use or disclosure of
Confidential Information; nor does this prohibition restrict Executive from
providing prospective employers with an employment history or description of
Executive’s duties with Orion, so long as Executive does not use or disclose
Confidential Information. Notwithstanding the foregoing, if Executive learns
information in the course of employment with Orion which is subject to a law
governing confidentiality or non-disclosure, Executive shall keep such
information confidential for so long as required by law, or for two (2) years
after the Termination Date, whichever period is longer.

 

10



--------------------------------------------------------------------------------

(d)    Return of Property; No Copying or Transfer of Documents. All equipment,
books, records, papers, notes, catalogs, compilations of information, data
bases, correspondence, recordings, stored data (including data or files that
exist on any personal computer or other electronic storage device), software,
and any physical items, including copies and duplicates, that Executive
generates or develops or which come into Executive’s possession or control,
which relate directly or indirectly to, or are a part of Orion’s (or its
customers’) business matters, whether of a public nature or not, shall be and
remain the property of Orion, and Executive shall deliver all such materials and
items, and any and all copies of them, to Orion on the Termination Date. During
employment or after the Termination Date, Executive will not copy, duplicate, or
otherwise reproduce, or permit copying, duplicating, or reproduction of Orion
documents or writings, whether stored on paper, magnetic tape, CD,
electronically, or otherwise, including but not limited to notes, notebooks,
letters, blueprints, manuals, drawings, sketches, specifications, formulas,
financial documents, business plans, and the like, or any other documentation
owned or originated by Orion and relating to Orion’s business which, from time
to time, may have come into Executive’s possession, custody, or control as a
result of or in the course of Executive’s employment with Orion, without the
express written consent of Orion, or, as a part of Executive’s duties performed
hereunder for the benefit of Orion. Executive expressly covenants and warrants,
upon the Termination Date for any reason (or no reason), that Executive shall
promptly deliver to Orion any and all originals and copies in Executive’s
possession, custody, or control of any and all said property, documents or
writings, and that Executive shall not make, retain, or transfer to any third
party any copies thereof. In the event any Confidential Information or Trade
Secrets are stored or otherwise kept in or on a computer hard drive or other
storage device owned by or otherwise in the possession or control of Executive
(collectively, “Executive Storage Device”), upon the Termination Date, Executive
will present to Orion for inspection and removal of all information regarding
Orion (including but not limited to Confidential Information or Trade Secrets)
stored on any Executive Storage Device.

(e)    Duty of Loyalty. During Executive’s employment with Orion, Executive
shall owe Orion an undivided duty of loyalty, and shall take no action adverse
to that duty of loyalty. Executive’s duty of loyalty to Orion includes but is
not limited to a duty to promptly disclose to Orion any information that might
cause Orion to take or refrain from taking any action, or which otherwise might
cause Orion to alter its behavior. Without limiting the generality of the
foregoing, Executive shall promptly notify Orion at any time that Executive
decides to terminate employment with Orion or enter into competition with Orion,
as Orion may decide at such time to limit, suspend, or terminate Executive’s
employment or access to Orion’s Confidential Information, Trade Secrets, or
customer relationships.

 

11



--------------------------------------------------------------------------------

(f)    Limited Restriction on Sales to a Restricted Customer. For twenty-four
(24) months following the Termination Date, for whatever reason, Executive shall
not sell or solicit the sale of a Competing Product to a Restricted Customer and
Executive shall not perform Services as part of or in support of providing,
selling or soliciting the sale of a Competing Product to a Restricted Customer.

(g)    Limited Restriction on Sales to a Strategic Customer. For twenty-four
(24) months following the Termination Date, for whatever reason, Executive shall
not sell or solicit the sale of a Competing Product to a Strategic Customer and
Executive shall not perform Services as part of or in support of providing,
selling or soliciting the sale of a Competing Product to a Strategic Customer.

(h)    Limited Restriction on Sales in the Restricted Territory For twenty-four
(24) months following the Termination Date, for whatever reason, Executive shall
not perform Services as part of or in support of the business of selling,
soliciting the sale of or providing Competing Products in the Restricted
Territory.

(i)    Limited Restriction on Design, Development, Production and Testing
Activities in the Restricted Territory. For twenty-four (24) months following
the Termination Date, for whatever reason, Executive shall not perform Services
as part of or in support of the business of designing, testing, developing or
producing Competing Products for sale in the Restricted Territory.

(j)    Non-solicitation of Key Employees. For twenty-four (24) months following
the Termination Date, for whatever reason, Executive shall not, without the
prior written consent of Orion, solicit a Key Employee to engage in competition
with Orion, unless such Key Employee has already ceased employment with Orion.
This shall not bar any Key Employee from applying for or accepting employment
with any person or entity.

(k)    Disclosure and Assignment to Orion of Inventions and Innovations.

(i)    Executive agrees to disclose and assign to Orion as Orion’s exclusive
property, all inventions and technical or business innovations, including but
not limited to all patentable and copyrightable subject matter (collectively,
the “Innovations”) developed, authored or conceived by Executive solely or
jointly with others during the period of Executive’s employment, including
during Executive’s employment prior to the date of this Agreement, (1) that are
along the lines of the business, work or investigations of Orion to which
Executive’s employment relates or as to which Executive may receive information
due to Executive’s employment with Orion, or (2) that result from or are
suggested by any work which Executive may do for Orion or (3) that are otherwise
made through the use of Orion time, facilities or materials. To the extent any
of the Innovations is copyrightable, each such Innovation shall be considered a
“work for hire.”

(ii)    Executive agrees to execute all necessary papers and otherwise provide
proper assistance (at Orion’s expense), during and subsequent to Executive’s
employment, to enable Orion to obtain for itself or its nominees, all right,
title, and interest in and to patents, copyrights, trademarks or other legal
protection for such Innovations in any and all countries.

 

12



--------------------------------------------------------------------------------

(iii)    Executive agrees to make and maintain for Orion adequate and current
written records of all such Innovations;

(iv)    Upon the Termination Date, Executive agrees to deliver to Orion promptly
all items which belong to Orion or which by their nature are for the use of
Orion employees only, including, without limitation, all written and other
materials which are of a secret or confidential nature relating to the business
of Orion.

(v)    In the event Orion is unable for any reason whatsoever to secure
Executive’s signature to any lawful and necessary documents required, including
those necessary for the assignment of, application for, or prosecution of any
United States or foreign application for letters patent or copyright for any
Innovation, Executive hereby irrevocably designates and appoints Orion and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and in Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
assignment, prosecution, and issuance of letters patent or registration of
copyright thereon with the same legal force and effect as if executed by
Executive. Executive hereby waives and quitclaims to Orion any and all claims,
of any nature whatsoever, which Executive may now have or may hereafter have for
infringement of any patent or copyright resulting from any such application.

(l)    Remedies Not Exclusive. In the event that Executive breaches any terms of
this Section 7, Executive acknowledges and agrees that said breach may result in
the immediate and irreparable harm to the business and goodwill of Orion and
that damages, if any, and remedies of law for such breach may be inadequate and
indeterminable. Orion, upon Executive’s breach of this Section 7, shall
therefore be entitled (in addition to and without limiting any other remedies
that Orion may seek under this Agreement or otherwise at law or in equity) to
(1) seek from any court of competent jurisdiction equitable relief by way of
temporary or permanent injunction and without being required to post a bond, to
restrain any violation of this Section 7, and for such further relief as the
court may deem just or proper in law or equity, and (2) in the event that Orion
shall prevail, its reasonable attorney’s fees and costs and other expenses in
enforcing its rights under this Section 7.

(m)    Severability of Provisions. If any restriction, limitation, or provision
of this Section 7 is deemed to be unreasonable, onerous, or unduly restrictive
by a court of competent jurisdiction, it shall not be stricken in its entirety
and held totally void and unenforceable, but shall remain effective to the
maximum extent possible within the bounds of the law. If any phrase, clause or
provision of this Section 7 is declared invalid or unenforceable by a court of
competent jurisdiction, such phrase, clause, or provision shall be deemed
severed from this Section 7, but will not affect any other provision of this
Section 7, which shall otherwise remain in full force and effect. The provisions
of this Section 7 are each declared to be separate and distinct covenants by
Executive.

 

13



--------------------------------------------------------------------------------

(n)    Limits on Confidentiality Requirements.

(i)    Nothing in this Agreement is intended to discourage or restrict the
Executive from communicating with, or making a report with, any governmental
authority regarding a good faith belief of any violations of law or regulations
based on information that the Executive acquired through lawful means in the
course of the Executive’s employment, including such disclosures protected or
required by any whistleblower law or regulation of the Securities and Exchange
Commission, the Department of Labor, or any other appropriate governmental
authority.

(ii)    Nothing in this Agreement is intended to discourage or restrict the
Executive from reporting any theft of Trade Secrets pursuant to the Defend Trade
Secrets Act of 2016 (the “DTSA”) or other applicable state or federal law. The
DTSA prohibits retaliation against an employee because of whistleblower activity
in connection with the disclosure of Trade Secrets, so long as any such
disclosure is made either (i) in confidence to an attorney or a federal, state,
or local government official and solely to report or investigate a suspected
violation of the law, or (ii) under seal in a complaint or other document filed
in a lawsuit or other proceeding.

(iii)    If the Executive believes that any employee or any third party has
misappropriated or improperly used or disclosed Trade Secrets or Confidential
Information, the Executive should report such activity through the Company’s
Whistle Blower Policy (as provided in the Employee Handbook and/or any other
then applicable policies and procedures of the Company) or Compliance Hotline.
This Agreement is in addition to and not in lieu of any obligations to protect
the Company’s Trade Secrets and Confidential Information pursuant to the
Employee Handbook and/or any other then applicable policies and procedures of
the Company and Code of Business Conduct and Ethics for Directors and Employees.
Nothing in this Agreement shall limit, curtail or diminish the Company’s
statutory rights under the DTSA, any applicable state law regarding trade
secrets or common law.

8.    Notice. Any notice, request, demand or other communication required or
permitted herein will be deemed to be properly given when personally served in
writing or when deposited in the United States mail, postage prepaid, addressed
to Executive at the address on file at the Company and to Orion with attention
to the Chief Executive Officer of Orion. Either party may change its address by
written notice in accordance with this paragraph.

9.    Set Off; Mitigation. Orion’s obligation to pay Executive any amounts and
to provide any of the benefits hereunder shall be subject to set-off,
counterclaim or recoupment of amounts owed by Executive to Orion provided, that
notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to the
offset by any other amount unless otherwise permitted by Code Section 409A.
However, Executive shall not be required to mitigate the amount of any payment
pursuant to this Agreement by seeking other employment or otherwise. For the
avoidance of doubt, payments with respect to Executive’s employment with anyone
other than Orion shall not reduce the amount of any payment to Executive
pursuant to this Agreement.

 

14



--------------------------------------------------------------------------------

10.    Benefit of Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective executors, administrators,
successors and assigns. Orion will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Orion to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
Orion would be required to perform it if no such succession had taken place. As
used in this Agreement, “Orion” shall mean Orion as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

11.    Arbitration. Any controversy or claim arising out of or relating to this
Agreement or the breach of this Agreement that cannot be mutually resolved by
the Executive and Orion, including any dispute as to the calculation of the
Executive’s Accrued Benefits, Base Salary, bonus amount or any Severance Payment
hereunder, shall be submitted to arbitration in Milwaukee, Wisconsin, in
accordance with the procedures of the American Arbitration Association. The
determination of the arbitrator shall be conclusive and binding on Orion and the
Executive, and judgment may be entered on the arbitrator’s award in any court
having jurisdiction. Notwithstanding the foregoing, both Executive and Orion may
seek to obtain injunctive relief in a Wisconsin court of competent jurisdiction
pending arbitration.

12.    Applicable Law and Jurisdiction. This Agreement is to be governed by and
construed under the laws of the United States and of the State of Wisconsin
without resort to Wisconsin’s choice of law rules. Each party hereby agrees that
the forum and venue for any legal or equitable action or proceeding arising out
of, or in connection with, this Agreement will lie in the appropriate federal or
state courts in the State of Wisconsin and specifically waives any and all
objections to such jurisdiction and venue.

13.    Section 409A Compliance(a) . This Agreement is intended to comply with,
or otherwise be exempt from, Section 409A of the Code (“Section 409A”). Orion
shall undertake to administer, interpret, and construe this Agreement in a
manner that does not result in the imposition to the Executive of additional
taxes or interest under Section 409A of the Code. If a payment obligation under
this Agreement arises on account of the Executive’s Separation from Service
while the Executive is a “specified employee” (as defined under Section 409A of
the Code and determined in good faith by the Board), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation
Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six
(6) months after such Separation from Service shall accrue without interest and
shall be paid within fifteen (15) days after the end of the six-month period
beginning on the date of such separation from service or, if earlier, within
fifteen (15) days after the appointment of the personal representative or
executor of the Executive’s estate following his death.

14.    Captions and Paragraph Headings. Captions and paragraph headings used
herein are for convenience only and are not a part of this Agreement and will
not be used in construing it.

 

15



--------------------------------------------------------------------------------

15.    Invalid Provisions. Subject to Section 7(e), should any provision of this
Agreement for any reason be declared invalid, void, or unenforceable by a court
of competent jurisdiction, the validity and binding effect of any remaining
portion will not be affected, and the remaining portions of this Agreement will
remain in full force and effect as if this Agreement had been executed with said
provision eliminated.

16.    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

17.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter of this Agreement and supersedes any
and all other agreements, either oral or in writing, between the parties hereto
with respect to the employment of Executive by Orion. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, oral or otherwise, have been made by any party, or anyone acting on
behalf of any party, which are not embodied herein, and that no other agreement,
statement, or promise not contained in this Agreement will be valid or binding.

18.    Modification. This Agreement may not be modified or amended by oral
agreement, but only by an agreement in writing signed by Orion and Executive.

19.    Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

16



--------------------------------------------------------------------------------

WHEREAS, this Agreement is effective as of the Effective Date set forth above.

 

EXECUTIVE /s/ J. Per Brodin Name: J. Per Brodin ORION ENERGY SYSTEMS, INC. By:  
/s/ Michael W. Altschaefl   Michael W. Altschaefl   Board Chair and Chief
Executive Officer

 

17



--------------------------------------------------------------------------------

EXHIBIT A

Benefits and Perquisites*

* Note: The listed benefits and perquisites are in addition to those generally
made available to all other senior executives of Orion under Orion’s employee
benefit plans (other than annual and long-term incentive plans, which are
addressed in Section 3 of the Agreement) as in effect from time to time.
Executive is entitled to participate in such benefit plans on the same basis as
those benefits are generally made available to other senior executives of Orion.
Currently, such company-wide benefits include: (i) 401(k) Plan; (ii) group short
term disability insurance; and (iii) group health and prescription drug
insurance.

 

Benefit

  

Amount

1.  Life Insurance

   $1,000,000 (face value)

2.  Health/Prescription Drug Reimbursement

   Reimbursed by Company Per Current Practice

3.  Group Long Term Disability Insurance

   Reimbursed by Company Per Current Practice

4.  Automobile Allowance

   $1,000 per month

 

18